Case: 1:15-cv-00730-SJD-SKB Doc #: 128 Filed: 01/07/19 Page: 1 of 1 PAGEID #: 1037


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Lawrence R. Burfitt,                             :
                                                 :
                Plaintiff(s),                    :
                                                 :   Case Number: 1:15cv730
        vs.                                      :
                                                 :   Judge Susan J. Dlott
Sgt. Bear, et al.,                               :
                                                 :
                Defendant(s).                    :

                                               ORDER

        The Court having been advised by counsel for the parties that the above matter has been

settled, IT IS ORDERED that this action (including all claims by all parties) is hereby

DISMISSED WITH PREJUDICE, provided that any of the parties may, upon good cause shown

not later than April 7, 2019, reopen the action if settlement is not consummated. The parties may

substitute a judgment entry contemplated by the settlement agreement upon approval of the

Court. Parties intending to preserve this Court’s jurisdiction to enforce a settlement should be

aware of Kokkonen v Guardian Life Ins. Co. Of America, 511 U.S. 375, 381-82 (1994), and

incorporate appropriate language in any substituted judgment entry.

        This Court explicitly retains jurisdiction to enforce the settlement agreement reached by

the parties.

        Each party shall bear its own costs.

        IT IS SO ORDERED.



                                                     ___s/Susan J. Dlott___________
                                                     Susan J. Dlott
                                                     United States District Court
